DETAILED ACTION
Applicant's amendments and remarks, filed 7/12/22, are fully acknowledged by the Examiner. Currently, claims 1, 3-12 are pending with claim 2 canceled, and claims 1, 3, and 6 amended.  The following is a complete response to the 7/12/22 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  "conducive" should be "conductive.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (US 6,334,068), in view of Toth (US 2015/0289929), in further view of Thompson (US 2017/0086930).
Regarding claim 1, Hacker teaches a nerve probe (72) attachable and detachable to and from a surgical instrument for performing a surgical procedure on a body (col. 4, lines 28-30), said nerve probe comprising: a connection cable connected to a power supply and configured to transmit an electric current applied thereto from the power supply (cable 74 connects to power supply at 110, transmitting current as in claim 4); and a main body block formed as a block body of a predetermined size at a distal end of the connection cable so as to be detachably attached to a surgical instrument formed in an electrically conductive material (terminal of 74 connecting to 72, connecting via electrode),
wherein the main body block is configured such that the surgical instrument coupled to the main body block is enabled for detecting a muscle response to an electric current applied to a corresponding body tissue when the surgical instrumentation performs a primary surgical function that is different from the muscle response detection (when the surgical instrumentation transmits current to stimulate the muscle as in claim 4, a response may be detected through the terminal of 74);
Wherein the main body block being made of an electrically conductive material so as to receive the electric current from the connection cable for application to the surgical instrument (terminal of 74 having electrically conductive material to transfer electric current from 74 to 72),
Wherein a nerve monitoring system connected to the connection cable (stimulus probe 72 stimulates innervated muscles through energy delivered from cable 74, and the cable terminus) is configured to monitor the detected muscle response received through a signal detecting electrode that is applied to surface of the body (80 for sensing EMG to identify nerve activity).
Hacker is not explicit regarding the surgical instrumentation performs a primary surgical function different from muscle response detection, but teaches stimulation via electrical current. Hacker is further not explicit regarding the main body block, configured with a magnet, has a distal tip removably attachable to and movable on a conducive surface of the surgical instrument, thereby reducing interference with handling of the surgical instrument when the electric current is applied to the body tissue by passing through the surgical instrument without direct contact between the main body block and the body tissue. 
However, Toth teaches electrodes with ablating and stimulating (par. [0022]).
It would have been obvious to one of ordinary skill in the art to modify Hacker with the electrode being able to stimulate and ablate, to be able to monitor an ablation with stimulating current.
Thompson teaches using magnets to help mount a distal device and an instrument together (par. [0096] magnet 742 to connect 700 to 730).It would have been obvious to one of ordinary skill in the art to modify Hacker such that the main body block with magnet to allow for attachment to the surgical instrument, so as to use magnetic attraction to easily connect connectors of a surgical device. One of ordinary skill in the art would appreciate that a magnet would help to keep the components connected so as to reduce interference such that the distal tip is between the main body block and the body tissue.
Claims 3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson, in view of Coe (US 2005/0113901).
Regarding claim 3, Hacker is not explicit regarding wherein the main body block comprises any one of a forceps consisting of a pair of clampers and a claw-shaped hook so as to be detachably attached to the surgical instrument. However, Coe teaches alligator clips as a known way of connecting a source via a cable to an instrument (par. [0080] alligator clip connecting). It would have been obvious to one of ordinary skill in the art to modify Hacker with an alligator clip as an electrical connector, as in Coe, as a way of connecting instruments.
Regarding claim 5, Hacker is silent regarding details of the main body block. However, Coe teaches a similar electrosurgical device wherein a main body block comprises: a cylindrical main body made of an electrically conductive material (52’ with conductive material 80’), having a male thread machined face formed on an outer circumferential surface thereof (97’), and connected to a connection cable (80’); and
an auxiliary cap made of an electrically conductive material (cap with conductive needle 58’), having a fernale thread machined face formed on an inner circumferential surface of a rear end thereof so as to be coupled with the main body (97’ on 96’), and including forceps consisting of a pair of clampers so as to be retainingly secured to the surgical instrument (par. [0080] alligator clip connecting to power a device).
It would have been obvious to one of ordinary skill in the art to modify Hacker with the structural details of Coe, so as to allow for details regarding secure connection from the nerve probe to electrosurgical instrument.
Regarding claim 12, Hacker is silent wherein the main body block comprises any one of a forceps consisting of a pair of clampers and a claw-shaped hook so as to be detachably attached to the surgical instrument.
However, Coe teaches alligator clips as a known way of connecting a source via a cable to an instrument (par. [0080] alligator clip connecting).
It would have been obvious to one of ordinary skill in the art to modify Hacker with an alligator clip as an electrical connector, as in Coe, as a way of connecting instruments.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson, and in further view of Maahs (US 2006/0184161).
Regarding claim 4, Hacker teaches wherein the main body block 110 comprises a surgical instrument-connecting terminal formed at a front end thereof (terminal of cable 74 at the front end connects to instrument 72 at the rear end), and the surgical instrument-connecting terminal has a fitting groove formed therein (terminal of 74 has a groove to attach to instrument 72 as in at least fig. 4) so that the surgical instrument-connecting terminal is detachably attached to a protruding pin formed at a preset point of a rear end of a surgical instrument. Hacker is silent regarding the pin at the rear of each of an endoscopic surgical instrument and a robotic surgical instrument.
However, Maahs teaches a pin at the rear of an endoscopic instrument (48 connecting to 52 of an endoscopic device).
It would have been obvious to one of ordinary skill in the art to modify Hacker with the pin connection of Maahs. This would be a known connection type to connect instruments. It would further have been obvious to one of ordinary skill in the art to use the device of Hacker in an endoscopic device, to allow for other devices such as cameras to view the treatment.
Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson, and in view of Nau (US 2015/0238260).
Regarding claim 6, Hacker teaches a surgical energy device attached with a nerve probe for performing a surgical procedure on a body (col. 4, lines 28-30), said surgical energy device comprising:
a surgical instrument used in a surgical operation (72);
a nerve probe detachably mounted to a preset portion of the surgical instrument (cable attachment device attaching to 72); wherein the nerve probe comprises: a connection cable (74) configured to transmit the electric current applied thereto from the power supply (110); a main body block (distal end of 74) formed as a block body of a predetermined size at a distal end of the connection cable so as to be detachably attached to the surgical instrument (distal end of 74 detachably attaches to 72),
wherein a nerve monitoring system connected to the connection cable (stimulus probe 72 stimulates innervated muscles through energy delivered from cable 74, and the cable terminus) is configured to monitor the detected muscle response received through a signal detecting electrode that is applied to surface of the body (80 for sensing EMG to identify nerve activity).
Hacker is silent regarding an electric wire attached to the surgical instrument and electrically connected to the nerve probe, wherein the electric wire is disposed at a distal end of the surgical instrument such that the surgical instrument is enabled for detecting a muscle response to an electric current applied to a corresponding body tissue when the surgical instrument performs a primary surgical function that is different from the muscle response detection. Hacker teaches that the surgical instrument is enabled for detecting a muscle response to an electric current applied to a corresponding body tissue when the surgical instrument performs a primary surgical function that is different from the muscle response detection (when the surgical instrumentation transmits current to stimulate the muscle as in claim 4, a response may be detected through the terminal of 74).
Hacker is further not explicit regarding the surgical instrumentation performs a primary surgical function different from muscle response detection, but teaches stimulation via electrical current.
Hacker is further not explicit regarding the main body block, configured with a magnet, has a distal tip to facilitate the detachable attachment of the body block to a specific region of the surgical instrument, thereby reducing interference with handling of the surgical instrument when the electric current is applied to the body tissue by passing through the surgical instrument without direct contact between the main body block and the body tissue. 
However, Nau teaches the use of a bipolar vessel sealing forceps surgical instrument with the use of a nerve stimulating apparatus (par. [0011]), with a wire through the forceps device (par. [0046] wire to connect sealing plate 112 and 122).
However, Toth teaches electrodes with ablating and stimulating (par. [0022]).
It would have been obvious to one of ordinary skill in the art to modify Hacker such that the electrosurgical device is a forceps device, as in Nau. This would allow for tissue treatment along with nerve stimulation. It would have been obvious to one of ordinary skill in the art to modify Hacker with the electrode being able to stimulate and ablate, to be able to monitor an ablation with stimulating current.Thompson teaches using magnets to help mount a distal device and an instrument together (par. [0096] magnet 742 to connect 700 to 730).It would have been obvious to one of ordinary skill in the art to modify Hacker such that the main body block with magnet to allow for attachment to the surgical instrument, so as to use magnetic attraction to easily connect connectors of a surgical device. One of ordinary skill in the art would appreciate that a magnet would help to keep the components connected so as to reduce interference such that the distal tip is between the main body block and the body tissue.
Regarding claim 7, Hacker is not explicit wherein the surgical instrument is implemented as an energy device for surgical operations, which generates heat to perform hemostasis, the surgical instrument being any one selected from the group consisting of an ultrasonic scalpel using ultrasonic energy, a bipolar vessel sealing system using bipolar high frequency energy, and a dual energy device using both ultrasonic energy and bipolar high frequency energy.
However, Nau teaches the use of a bipolar vessel sealing forceps surgical instrument with the use of a nerve stimulating apparatus (par. [0011]).
It would have been obvious to one of ordinary skill in the art to modify Hacker with the forceps device of Nau so as to allow for tissue treatment after nerve stimulation.
Regarding claim 9, Hacker teaches wherein the surgical instrument comprises a protruding pin formed protrudingly at a preset point of a rear end thereof (Fig. 4), and the nerve probe comprises a
surgical instrument-connecting terminal formed at a front end thereof (74 with a distal terminal to connect to a probe 72), the surgical instrument-connecting terminal having a fitting groove formed therein so that the nerve probe is detachably mounted to the surgical instrument (groove for 72 and 74 to connect. Examples as in Fig. 7).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson, in view of Nau, in further view of Maahs.
Regarding claim 8, Hacker is silent wherein the instrument is any one of an endoscopic surgical instrument and a robotic surgical instrument.
However, Maahs teaches detachable surgical tips for use along with an endoscopic surgical instrument (endoscope 13 with surgical instrument tip 28 and base 26).
It would have been obvious to one of ordinary skill in the art to modify Hacker to be used with endoscopic devices, so as to allow for other devices such as cameras to view the treatment.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson,  in view of Nau, in further view of Ryan (US 2005/0273097).
Regarding claim 10, Hacker is silent regarding wherein the electric wire for probe is attached to a blade formed at a front end of the surgical instrument so as to surround left and right lateral sides and a front side of the blade.
However, Ryan teaches a wire for a blade electrode attached to a generator, the wire configured such that the electrode wire is on either lateral side and in front of the blade (par. [0042]).It would have been obvious to one of ordinary skill in the art to modify Hacker with the blade of Ryan being electrified, so as to allow for a cutting treatment that cauterizes.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Toth, in view of Thompson, in view of Nau, in further view of Ryan, and in further view of Baber (US 2016/0066909).
Regarding claim 11, Hacker is silent wherein the electric wire for probe is installed at a blade made of an electrically conductive material and configured to be applied with the electric current, and wherein the surgical energy device further comprises a circuit breaker fixedly mounted at a preset point of the surgical instrument so as to be electrically connected to the nerve probe and the electric wire for probe, the circuit breaker being configured to interrupt the electrical connection between nerve probe and the electric wire for probe upon the application of the electric current to the blade to prevent reverse flow of the current. However, Ryan teaches an electrical wire from a generator to a blade for electrical conduction of the blade (par. [0042]). Baber teaches a circuit breaker to protect the device, and also preventing reverse current flow (par. [0530]). It would have been obvious to one of ordinary skill in the art to modify Hacker with the blade of Ryan being electrified, so as to allow for a cutting treatment that cauterizes. It would have further been obvious to one of ordinary skill in the art to modify the combination with a circuit breaker as in Ryan to protect the device and patient from damaging electric currents.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. As per the interview 7/25/22, there is confusion regarding "reducing interference." That is, it is unclear regarding what “without direct contact between the main body block and the body tissue” is in reference to. It is unclear if the current applied without this direct contact, or if the interference is reduced via this lack of direct contact. The new rejection with Thompson in the independent claims reflects that in using a magnet to attach a distal tip of a device to the device body, the magnet helps to hold the components together, and that reduces physical interference while physically connecting or keeping the components together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794